      Case 2:20-cr-00150-KJM Document 31 Filed 01/04/21 Page 1 of 17


 1 TIMOTHY J. LUCEY SBN 172332
   PACIFIC GAS & ELECTRIC COMPANY
 2 LAW DEPARTMENT
   P.O. Box 7442
 3 San Francisco, CA 94120
   Telephone: (415) 973-7136
 4 Facsimile: (415) 973-5520

 5 Attorney for
   PACIFIC GAS AND ELECTRIC COMPANY
 6
                      UNITED STATES DISTRICT COURT
 7
                     EASTERN DISTRICT OF CALIFORNIA
 8

 9    UNITED STATES OF AMERICA,                        Case No.: 20-CR-00150-KJM
10
                    Plaintiff,                         VICTIM PACIFIC GAS AND ELECTRIC
11          vs.                                        COMPANY’S SUBMISSION IN
                                                       SUPPORT OF RESTITUTION
12    RONALD STEVEN SCHOENFELD,
                                                       Date: January 25, 2021
13
                  Defendant.                           Time: 9:00 a.m.
14                                                     Judge: Hon. Kimberly J. Mueller

15

16
                                          I. INTRODUCTION
17
            At the Court’s invitation, Pacific Gas & Electric Company (PG&E) respectfully submits
18
     this brief pursuant to its rights as a victim of the offenses committed by Offender Ronald Steven
19
     Schoenfeld in this matter. See 18 U.S.C. §§ 3663A, 3664, 3771. Schoenfeld’s serious criminal
20
     conduct has harmed PG&E, its customers, and its third-party contracting partners in numerous
21
     ways. For purposes of the Court’s restitution determination, this submission focuses on the
22
     most obvious and admitted monetary harm Schoenfeld caused to PG&E.
23
            Specifically, PG&E has suffered a recoverable loss, recognized by the Ninth Circuit, in
24
     the form of kickbacks Schoenfeld received in exchange for abusing his authority at PG&E to
25
     steer company business to All American Logistics (AAL). Based on Schoenfeld’s own
26
     admissions in his plea agreement, the amount of loss from kickbacks totals $2,007,164.08, plus
27
     $133,557.24 in prejudgment interest, and which together constitute a total restitution amount to
28
     PG&E of $2,140,721.32. While PG&E believes it has suffered additional monetary losses due

     PG&E’S SUBMISSION RE: RESTITUTION             -1-                            Case No.: 20-CR-00150
      Case 2:20-cr-00150-KJM Document 31 Filed 01/04/21 Page 2 of 17


 1 to Schoenfeld’s criminal conduct over the seven years of his conspiracy, PG&E declines to

 2 pursue those losses in a formal restitution hearing given the time-consuming requirements

 3 necessary to prove PG&E’s losses from unauthorized rate increases and other inflated charges

 4 beginning more than a decade ago. Accordingly, PG&E instead elects to pursue restitution in an

 5 amount to which the offender already has admitted, plus prejudgment interest, without the need

 6 for testimony or outside evidence.

 7                                        II. BACKGROUND

 8           In August 2020, the government charged Schoenfeld with conspiracy to commit honest

 9 services wire fraud and two counts of money laundering. Dkt. No. 1. Later that month,

10 Schoenfeld entered into a plea agreement in which he pled guilty to the conspiracy count. Dkt.

11 No. 12.

12           As he admitted in his plea agreement, Schoenfeld entered into a kickback scheme with

13 his cousin just months after being hired to oversee PG&E’s trucking contracts in 2006. Dkt. No.

14 12 at A-1. Specifically, Schoenfeld agreed to help his cousin obtain lucrative PG&E contracts

15 in exchange for 2.5% of the value of those contracts. Id. From 2007 to his termination in

16 October 2014, Schoenfeld perpetrated his criminal scheme by, among other things, sharing

17 competitor rate information with his cousin to ensure AAL’s rates were not lower than

18 necessary to secure PG&E’s business. See id. After fraudulently securing AAL’s contracts,

19 Schoenfeld enacted unauthorized increases to some of the rates and fees promised to AAL. See

20 id. at A-2. Such unauthorized increases allowed Schoenfeld and AAL to profit at the expense of

21 and loss to PG&E.

22           Over the course of the conspiracy, Schoenfeld admitted that AAL received at least

23 $82,133,142 as a result of contracts obtained through his conspiracy. Id. Pursuant to his

24 agreement with his cousin, Schoenfeld’s 2.5% kickback payments total $2,007,164.08.

25                                      III. LEGAL STANDARD

26           The Mandatory Victim Restitution Act (MVRA) “makes restitution mandatory for

27 particular crimes, including those offenses which involve fraud or deceit.” United States v.

28 Gordon, 393 F.3d 1044, 1048 (9th Cir. 2004) (citing 18 U.S.C. § 3663A(c)(1)(A)(ii)) (abrogated


     PG&E’S SUBMISSION RE: RESTITUTION             -2-                          Case No.: 20-CR-00150
        Case 2:20-cr-00150-KJM Document 31 Filed 01/04/21 Page 3 of 17


 1 on other grounds). The purpose of the MVRA is “to ensure that the loss to crime victims is

 2 recognized,” that “[victims] receive the restitution that they are due,” and that the “offender

 3 pays the debt owed to the victim as well as to society.” United States v. Cienfuegos, 462 F.3d

 4 1160, 1165 (9th Cir. 2006). In achieving these goals, “Congress intended district courts to

 5 engage in an expedient and reasonable restitution process, with uncertainties resolved with a

 6 view toward achieving fairness to the victim.” Gordon, 393 F.3d at 1048.

 7          To trigger mandatory restitution under the MVRA, the government must prove, by a

 8 preponderance of the evidence: (1) the number of victims to whom defendant owes restitution

 9 and (2) the amount of restitution defendant owes each victim. United States v. Waknine, 543

10 F.3d 546, 558 (9th Cir. 2008) (citing 18 U.S.C. § 3664(e)). If the government proves these two

11 elements, court-ordered restitution is mandatory for each person “directly and proximately

12 harmed as a result of [the covered offenses].” 18 U.S.C. § 3663A(a)(2). A district court is

13 authorized to allow the victim, rather than the government, to prove up its claim for restitution.

14 United States v. Gamma Tech Indus., Inc., 265 F.3d 917, 924-25 (9th Cir. 2001).

15          In cases involving fraud, the government (or victim) “need not prove each victim’s loss

16 with precision.” United States v. Sarad, 227 F. Supp. 3d 1153, 1161 (E.D. Cal. 2016) (Mueller,

17 J.) (citing United States v. Gallant, 537 F.3d 1202, 1247 (10th Cir. 2008); United States v.

18 Jackson, 155 F.3d 942, 949 n.3 (8th Cir. 1998); United States v. Teehee, 893 F.2d 271, 274

19 (10th Cir. 1990); United States v. Lewis, 557 F.3d 601, 615 (8th Cir. 2009)). Rather, restitution

20 is warranted where the government’s or victim’s evidence of loss provides “sufficient indicia of

21 reliability to support its probable accuracy.” Id. at 1160 (quoting Waknine, 543 F.3d at 557).

22                                          IV. ARGUMENT

23          Pursuant to MVRA, PG&E is a victim of Schoenfeld’s criminal conduct and is owed

24 restitution because the money paid to Schoenfeld as kickbacks belonged to PG&E under

25 California law and controlling Ninth Circuit precedent. PG&E is further entitled to prejudgment

26 interest on its monetary loss.

27 //

28 //


     PG&E’S SUBMISSION RE: RESTITUTION             -3-                            Case No.: 20-CR-00150
      Case 2:20-cr-00150-KJM Document 31 Filed 01/04/21 Page 4 of 17


 1          A.     Loss of the Kickbacks is Restitution Under Gamma Tech

 2          Under Gamma Tech, PG&E is entitled to restitution based on the amount of kickbacks

 3 Schoenfeld received as part of his criminal scheme. 265 F.3d at 928-29. Gamma Tech involved

 4 a defendant (Stanley) who worked for Pac Ship, a ship-repair company that had contracts with

 5 the Navy. Stanley, who oversaw Pac Ship’s contracts with both its subcontractors and the

 6 Navy, conspired with four subcontractors to receive kickbacks in return for selecting them to

 7 perform work on Navy carriers.

 8          After lengthy restitution proceedings, the district court awarded Pac Ship repayment

 9 from all defendants on two separate theories: (1) lost profits, and (2) loss of kickbacks. The

10 Ninth Circuit affirmed, reasoning that under California law as well as principles of agency

11 theory, the kickbacks Stanley received belonged to Pac Ship. Id. at 928-29 (citing Cal. Labor

12 Code § 2860; Bank of Am. Nat’l Trust & Sav. Ass’n v. Ryan, 207 Cal. App. 2d 698, 705-06

13 (1962); Savage v. Mayer, 33 Cal. 2d 548, 551 (1949); Fleishhacker v. Blum, 109 F.2d 543, 545-

14 46 (9th Cir.1940)). Thus, when “Stanley deprived Pac Ship of the kickback money which

15 belonged to Pac Ship under California law, Pac Ship suffered a loss in the amount of the

16 kickbacks.” Id. at 929. The court further held that the district court “properly sought to remedy

17 this loss by ordering Stanley to reimburse Pac Ship for the kickbacks he received.” Id.

18          Gamma Tech controls here. Schoenfeld admitted in his plea agreement that he conspired

19 to award PG&E contracts to AAL in exchange for 2.5% of the value of those contracts. Dkt.

20 No. 12 at A-1. He further admitted that AAL received at least $82,133,142 for services

21 provided to PG&E for contracts obtained through the conspiracy. Id. at A-2. Thus, based on his

22 own admissions in the record, Schoenfeld received at least $2,007,164.08 in kickbacks. Under

23 Gamma Tech, that kickback money belongs to PG&E and the proper remedy for this loss is to

24 order “[Schoenfeld] to reimburse [PG&E] for the kickbacks he received.” Gamma Tech, 265

25 F.3d at 929.

26          To be sure, Schoenfeld and the government have agreed that Schoenfeld received “at

27 least” $1,476,295.15 in kickback payments from AAL. Id. at A-2. PG&E is unaware of the

28 basis for this amount. Notably, this portion of the kickback amount was used to calculate the


     PG&E’S SUBMISSION RE: RESTITUTION             -4-                           Case No.: 20-CR-00150
      Case 2:20-cr-00150-KJM Document 31 Filed 01/04/21 Page 5 of 17


 1 loss resulting from Schoenfeld’s conduct under the Sentencing Guidelines. See id. at 10; see

 2 also U.S.S.G. § 2B1.1. Schoenfeld and the government’s agreement of the minimum amount of

 3 kickback payments for purposes of a Guidelines calculation does not, however, control the

 4 Court’s determination of a reasonably likely restitution amount. See United States v. Anderson,

 5 741 F.3d 938, 952 (9th Cir. 2013) (“[A] district court should not rely on its calculation of the

 6 loss under the Sentencing Guidelines to determine the amount of restitution as the two measures

 7 serve different purposes and utilize different calculation methods.”).

 8          In sum, Schoenfeld’s admissions in his plea, coupled with Gamma Tech, establish that

 9 PG&E suffered a loss of $2,007,164.08 for restitution purposes.

10          B.     PG&E is Entitled to Prejudgment Interest

11          Though the MVRA itself does not address prejudgment interest, the Ninth Circuit has
12 held that a restitution award to a corporation like PG&E may include prejudgment interest.

13 Gordon, 393 F.3d at 1059-60. The Gordon court affirmed the award of prejudgment interest to

14 Cisco for embezzled cash and shares of stock that the company subsequently liquidated. The

15 court reasoned that awarding prejudgment interest “reflects the productive purposes for which a

16 profit maximizing entity like Cisco uses its cash reserves,” even if the company “would not

17 necessarily have placed its stock proceeds in an interest bearing account” absent the

18 embezzlement. Id. at 1059 (internal quotation marks omitted); see United States v. Qurashi,

19 634 F.3d 699, 704 (2d Cir. 2011) (citing Gordon with approval and affirming award of

20 prejudgment interest given “absence of evidence that New York Life and MetLife would not

21 have put the money at issue to productive use”).

22          Here, as in Gordon, PG&E would have put the money lost to kickbacks to productive
23 use. PG&E lost this opportunity because of Schoenfeld’s criminal conduct and an award of

24 prejudgment interest is required to make PG&E as whole as possible. Although PG&E certainly

25 was deprived of the productive use of its money prior to Schoenfeld’s termination in October

26 2014, for efficiency purposes, PG&E proposes November 1, 2014 to January 1, 2021 as the

27 accrual period for prejudgment interest.

28


     PG&E’S SUBMISSION RE: RESTITUTION             -5-                            Case No.: 20-CR-00150
         Case 2:20-cr-00150-KJM Document 31 Filed 01/04/21 Page 6 of 17


 1           With respect to the rate of prejudgment interest, the Court should apply the Treasury

 2 yield rate prescribed in 28 U.S.C. § 19611 that was in effect “prior to the date of the wrongful

 3 conduct which caused a plaintiff’s loss.” Gordon, 393 F.3d at 1058 n.12. In his plea agreement,

 4 Schoenfeld admits that he began receiving kickback payments at least as early as May 2007.

 5 Dkt. No. 12 at A-2. Because PG&E incurred countless instances of loss due to Schoenfeld’s

 6 conduct that accrued from May 2007 until his October 2014 termination, PG&E proposes the

 7 use of a blended rate for each year during the conspiracy based on the following schedule

 8 derived from the Treasury rates in Exhibit 1:

 9                       Time Period                        Rate
                      Week ending 4/27/07        4.90%
10                    Week ending 4/25/08        1.88%
11                    Week ending 4/24/09        0.52%
                      Week ending 4/30/10        0.43%
12                    Week ending 4/29/11        0.22%
                      Week ending 4/27/12        0.18%
13                    Week ending 4/26/13        0.12%
14                    Week ending 10/31/14       0.11%

15 The average of these rates is 1.05%. Pursuant to § 1961(b), this interest rate is compounded

16 annually, resulting in the following interest calculations:

17                         Year          Compound Interest Initial Principal
                       (beginning             (annually)   + Accumulated
18                     Nov. 2014)                          Interest
                     2014                N/A               $2,007,164.08
19
                     2015                $21,075.22        $2,028,239.30
20                   2016                $21,296.51        $2,049,535.81
                     2017                $21,520.13        $2,071,055.94
21                   2018                $21,746.09        $2,092,802.03
                     2019                $21,974.42        $2,114,776.45
22
                     2020                $22,205.15        $2,136,981.60
23                   Nov. 2020 –         $3,739.72         $2,140,721.32
                     Jan. 2021
24
     Based on these calculations, the prejudgment interest due to PG&E totals $133,557.24.
25

26
     1
27    Section 1961 directs federal courts to apply a rate “equal to the weekly average 1-year constant
     maturity Treasury yield.” 28 U.S.C. § 1961(a). Historical Treasury rates are available at
28   https://www.federalreserve.gov/datadownload/Choose.aspx?rel=H15. Exhibit 1 contains the weekly
     average 1-year constant maturity Treasury yield rates, downloaded from the Federal Reserve’s website,
     for the relevant time period.
     PG&E’S SUBMISSION RE: RESTITUTION                -6-                             Case No.: 20-CR-00150
      Case 2:20-cr-00150-KJM Document 31 Filed 01/04/21 Page 7 of 17


 1                                         V. CONCLUSION

 2          PG&E respectfully submits that for the reasons stated above, PG&E has met its burden

 3 to show it is entitled to $2,007,164.08 in restitution plus $133,557.24 in prejudgment interest,

 4 which together constitute a total restitution amount to PG&E of $2,140,721.32.

 5

 6

 7 DATED: January 4, 2021                  By:    /s/ Timothy J. Lucey
                                                 TIMOTHY J. LUCEY
 8                                               Attorney for
                                                 PACIFIC GAS & ELECTRIC COMPANY
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     PG&E’S SUBMISSION RE: RESTITUTION             -7-                           Case No.: 20-CR-00150
Case 2:20-cr-00150-KJM Document 31 Filed 01/04/21 Page 8 of 17




                 Exhibit 1
            Case 2:20-cr-00150-KJM Document 31 Filed 01/04/21 Page 9 of 17



Download Page        H.15 Selected Interest Rates for Dec 23, 2020
Series Description   Market yield on U.S. Treasury securities at 1-year constant maturity, quoted on investment basis
Unit:                Percent:_Per_Year
Multiplier:                                              1
Currency:            NA
Unique Identifier:   H15/H15/RIFLGFCY01_N.WF
Time Period          RIFLGFCY01_N.WF
2007-04-06                                           4.94
2007-04-13                                           4.97
2007-04-20                                           4.93
2007-04-27                                            4.9
2007-05-04                                            4.9
2007-05-11                                           4.89
2007-05-18                                           4.86
2007-05-25                                           4.95
2007-06-01                                           4.96
2007-06-08                                           4.98
2007-06-15                                           4.98
2007-06-22                                           4.95
2007-06-29                                           4.94
2007-07-06                                           4.99
2007-07-13                                               5
2007-07-20                                           4.99
2007-07-27                                           4.91
2007-08-03                                           4.83
2007-08-10                                           4.78
2007-08-17                                           4.44
2007-08-24                                           4.16
2007-08-31                                            4.3
2007-09-07                                           4.27
2007-09-14                                           4.15
2007-09-21                                           4.11
2007-09-28                                           4.05
2007-10-05                                           4.12
2007-10-12                                           4.24
2007-10-19                                           4.14
2007-10-26                                           3.97
2007-11-02                                           3.93
2007-11-09                                           3.72
2007-11-16                                           3.58
2007-11-23                                            3.3
2007-11-30                                           3.25
2007-12-07                                           3.17
2007-12-14                                            3.2
2007-12-21                                           3.28
2007-12-28                                           3.42
2008-01-04                                           3.18
2008-01-11                                           3.04
2008-01-18                                           2.83
             Case 2:20-cr-00150-KJM Document 31 Filed 01/04/21 Page 10 of 17


2008-01-25                                 2.31
2008-02-01                                 2.23
2008-02-08                                 2.08
2008-02-15                                 2.04
2008-02-22                                  2.1
2008-02-29                                 1.98
2008-03-07                                 1.66
2008-03-14                                 1.52
2008-03-21                                 1.35
2008-03-28                                  1.6
2008-04-04                                 1.63
2008-04-11                                 1.63
2008-04-18                                 1.67
2008-04-25                                 1.88
2008-05-02                                 1.93
2008-05-09                                 1.94
2008-05-16                                 2.07
2008-05-23                                 2.09
2008-05-30                                 2.19
2008-06-06                                 2.14
2008-06-13                                 2.51
2008-06-20                                 2.57
2008-06-27                                 2.46
2008-07-04                                 2.35
2008-07-11                                 2.25
2008-07-18                                 2.21
2008-07-25                                 2.33
2008-08-01                                  2.3
2008-08-08                                 2.23
2008-08-15                                 2.18
2008-08-22                                 2.12
2008-08-29                                 2.17
2008-09-05                                 2.08
2008-09-12                                 2.05
2008-09-19                                 1.69
2008-09-26                                 1.95
2008-10-03                                 1.59
2008-10-10                                 1.24
2008-10-17                                 1.25
2008-10-24                                 1.66
2008-10-31                                 1.44
2008-11-07                                 1.24
2008-11-14                                 1.12
2008-11-21                                 0.96
2008-11-28                                 0.93
2008-12-05                                 0.69
2008-12-12                                  0.5
2008-12-19                                 0.45
2008-12-26                                  0.4
             Case 2:20-cr-00150-KJM Document 31 Filed 01/04/21 Page 11 of 17


2009-01-02                                 0.37
2009-01-09                                 0.44
2009-01-16                                 0.43
2009-01-23                                 0.43
2009-01-30                                 0.49
2009-02-06                                 0.54
2009-02-13                                  0.6
2009-02-20                                 0.64
2009-02-27                                 0.72
2009-03-06                                 0.68
2009-03-13                                  0.7
2009-03-20                                 0.64
2009-03-27                                 0.59
2009-04-03                                 0.58
2009-04-10                                  0.6
2009-04-17                                 0.55
2009-04-24                                 0.52
2009-05-01                                  0.5
2009-05-08                                 0.53
2009-05-15                                 0.52
2009-05-22                                 0.47
2009-05-29                                 0.49
2009-06-05                                  0.5
2009-06-12                                 0.56
2009-06-19                                 0.51
2009-06-26                                 0.48
2009-07-03                                 0.53
2009-07-10                                 0.46
2009-07-17                                 0.48
2009-07-24                                 0.47
2009-07-31                                 0.49
2009-08-07                                 0.49
2009-08-14                                 0.47
2009-08-21                                 0.44
2009-08-28                                 0.45
2009-09-04                                 0.42
2009-09-11                                  0.4
2009-09-18                                  0.4
2009-09-25                                 0.41
2009-10-02                                 0.39
2009-10-09                                 0.36
2009-10-16                                 0.36
2009-10-23                                 0.39
2009-10-30                                 0.39
2009-11-06                                 0.36
2009-11-13                                 0.33
2009-11-20                                 0.29
2009-11-27                                 0.27
2009-12-04                                 0.29
             Case 2:20-cr-00150-KJM Document 31 Filed 01/04/21 Page 12 of 17


2009-12-11                                 0.32
2009-12-18                                 0.37
2009-12-25                                 0.41
2010-01-01                                 0.47
2010-01-08                                 0.41
2010-01-15                                 0.35
2010-01-22                                 0.31
2010-01-29                                 0.31
2010-02-05                                 0.33
2010-02-12                                 0.35
2010-02-19                                 0.36
2010-02-26                                 0.34
2010-03-05                                 0.34
2010-03-12                                 0.39
2010-03-19                                 0.41
2010-03-26                                 0.42
2010-04-02                                 0.43
2010-04-09                                 0.47
2010-04-16                                 0.44
2010-04-23                                 0.44
2010-04-30                                 0.43
2010-05-07                                 0.39
2010-05-14                                 0.38
2010-05-21                                 0.35
2010-05-28                                 0.36
2010-06-04                                 0.36
2010-06-11                                 0.33
2010-06-18                                  0.3
2010-06-25                                 0.29
2010-07-02                                 0.31
2010-07-09                                 0.31
2010-07-16                                 0.28
2010-07-23                                 0.27
2010-07-30                                  0.3
2010-08-06                                 0.27
2010-08-13                                 0.25
2010-08-20                                 0.25
2010-08-27                                 0.26
2010-09-03                                 0.25
2010-09-10                                 0.26
2010-09-17                                 0.26
2010-09-24                                 0.25
2010-10-01                                 0.26
2010-10-08                                 0.24
2010-10-15                                 0.22
2010-10-22                                 0.22
2010-10-29                                 0.23
2010-11-05                                 0.22
2010-11-12                                 0.24
             Case 2:20-cr-00150-KJM Document 31 Filed 01/04/21 Page 13 of 17


2010-11-19                                 0.27
2010-11-26                                 0.27
2010-12-03                                 0.28
2010-12-10                                 0.29
2010-12-17                                  0.3
2010-12-24                                  0.3
2010-12-31                                  0.3
2011-01-07                                 0.29
2011-01-14                                 0.27
2011-01-21                                 0.27
2011-01-28                                 0.26
2011-02-04                                 0.28
2011-02-11                                  0.3
2011-02-18                                 0.29
2011-02-25                                 0.27
2011-03-04                                 0.26
2011-03-11                                 0.25
2011-03-18                                 0.23
2011-03-25                                 0.26
2011-04-01                                  0.3
2011-04-08                                 0.27
2011-04-15                                 0.24
2011-04-22                                 0.24
2011-04-29                                 0.22
2011-05-06                                  0.2
2011-05-13                                 0.18
2011-05-20                                 0.19
2011-05-27                                 0.19
2011-06-03                                 0.18
2011-06-10                                 0.18
2011-06-17                                 0.18
2011-06-24                                 0.17
2011-07-01                                 0.19
2011-07-08                                 0.19
2011-07-15                                 0.16
2011-07-22                                 0.18
2011-07-29                                 0.21
2011-08-05                                 0.16
2011-08-12                                 0.11
2011-08-19                                 0.11
2011-08-26                                  0.1
2011-09-02                                  0.1
2011-09-09                                 0.12
2011-09-16                                  0.1
2011-09-23                                  0.1
2011-09-30                                 0.11
2011-10-07                                 0.11
2011-10-14                                 0.11
2011-10-21                                 0.12
             Case 2:20-cr-00150-KJM Document 31 Filed 01/04/21 Page 14 of 17


2011-10-28                                 0.12
2011-11-04                                 0.12
2011-11-11                                  0.1
2011-11-18                                 0.11
2011-11-25                                 0.12
2011-12-02                                 0.13
2011-12-09                                 0.11
2011-12-16                                 0.11
2011-12-23                                 0.12
2011-12-30                                 0.12
2012-01-06                                 0.12
2012-01-13                                 0.11
2012-01-20                                 0.11
2012-01-27                                 0.12
2012-02-03                                 0.13
2012-02-10                                 0.15
2012-02-17                                 0.17
2012-02-24                                 0.17
2012-03-02                                 0.18
2012-03-09                                 0.18
2012-03-16                                  0.2
2012-03-23                                  0.2
2012-03-30                                 0.18
2012-04-06                                 0.19
2012-04-13                                 0.18
2012-04-20                                 0.18
2012-04-27                                 0.18
2012-05-04                                 0.19
2012-05-11                                 0.18
2012-05-18                                  0.2
2012-05-25                                 0.21
2012-06-01                                 0.19
2012-06-08                                 0.18
2012-06-15                                 0.18
2012-06-22                                 0.19
2012-06-29                                 0.21
2012-07-06                                  0.2
2012-07-13                                  0.2
2012-07-20                                 0.18
2012-07-27                                 0.17
2012-08-03                                 0.17
2012-08-10                                 0.18
2012-08-17                                 0.19
2012-08-24                                 0.19
2012-08-31                                 0.17
2012-09-07                                 0.17
2012-09-14                                 0.18
2012-09-21                                 0.18
2012-09-28                                 0.17
             Case 2:20-cr-00150-KJM Document 31 Filed 01/04/21 Page 15 of 17


2012-10-05                                 0.17
2012-10-12                                 0.18
2012-10-19                                 0.18
2012-10-26                                 0.19
2012-11-02                                 0.18
2012-11-09                                 0.19
2012-11-16                                 0.17
2012-11-23                                 0.17
2012-11-30                                 0.18
2012-12-07                                 0.18
2012-12-14                                 0.15
2012-12-21                                 0.15
2012-12-28                                 0.16
2013-01-04                                 0.15
2013-01-11                                 0.14
2013-01-18                                 0.14
2013-01-25                                 0.15
2013-02-01                                 0.15
2013-02-08                                 0.15
2013-02-15                                 0.15
2013-02-22                                 0.17
2013-03-01                                 0.17
2013-03-08                                 0.15
2013-03-15                                 0.15
2013-03-22                                 0.15
2013-03-29                                 0.14
2013-04-05                                 0.13
2013-04-12                                 0.12
2013-04-19                                 0.12
2013-04-26                                 0.12
2013-05-03                                 0.11
2013-05-10                                 0.11
2013-05-17                                 0.12
2013-05-24                                 0.12
2013-05-31                                 0.14
2013-06-07                                 0.14
2013-06-14                                 0.14
2013-06-21                                 0.13
2013-06-28                                 0.16
2013-07-05                                 0.15
2013-07-12                                 0.13
2013-07-19                                 0.11
2013-07-26                                 0.11
2013-08-02                                 0.11
2013-08-09                                 0.12
2013-08-16                                 0.12
2013-08-23                                 0.14
2013-08-30                                 0.13
2013-09-06                                 0.15
             Case 2:20-cr-00150-KJM Document 31 Filed 01/04/21 Page 16 of 17


2013-09-13                                 0.13
2013-09-20                                 0.11
2013-09-27                                  0.1
2013-10-04                                 0.11
2013-10-11                                 0.14
2013-10-18                                 0.14
2013-10-25                                 0.11
2013-11-01                                 0.11
2013-11-08                                 0.11
2013-11-15                                 0.13
2013-11-22                                 0.13
2013-11-29                                 0.13
2013-12-06                                 0.13
2013-12-13                                 0.14
2013-12-20                                 0.13
2013-12-27                                 0.13
2014-01-03                                 0.13
2014-01-10                                 0.13
2014-01-17                                 0.11
2014-01-24                                 0.11
2014-01-31                                 0.11
2014-02-07                                 0.12
2014-02-14                                 0.12
2014-02-21                                 0.12
2014-02-28                                 0.11
2014-03-07                                 0.12
2014-03-14                                 0.12
2014-03-21                                 0.14
2014-03-28                                 0.13
2014-04-04                                 0.12
2014-04-11                                  0.1
2014-04-18                                 0.11
2014-04-25                                 0.11
2014-05-02                                  0.1
2014-05-09                                  0.1
2014-05-16                                 0.09
2014-05-23                                 0.09
2014-05-30                                  0.1
2014-06-06                                  0.1
2014-06-13                                 0.11
2014-06-20                                  0.1
2014-06-27                                 0.11
2014-07-04                                 0.11
2014-07-11                                 0.11
2014-07-18                                 0.11
2014-07-25                                 0.11
2014-08-01                                 0.12
2014-08-08                                 0.11
2014-08-15                                  0.1
             Case 2:20-cr-00150-KJM Document 31 Filed 01/04/21 Page 17 of 17


2014-08-22                                 0.11
2014-08-29                                 0.11
2014-09-05                                  0.1
2014-09-12                                 0.11
2014-09-19                                 0.12
2014-09-26                                  0.1
2014-10-03                                 0.11
2014-10-10                                  0.1
2014-10-17                                  0.1
2014-10-24                                 0.11
2014-10-31                                 0.11
